DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Rejections Withdrawn
The previous rejections regarding the 12 (pre-AIA ), second paragraph for recitation of “wherein the bound compound is bound to the cell wall material after extraction of cell wall material” have been withdrawn in light of applicant’s amendments to claims of 11/25/2020.  

Applicant's amendments to claims and arguments with respect to claim rejections under 35 USC 103 (a) have been considered and are found persuasive and rejections in view of Swenson, Lipke and Zhang et al have been withdrawn. Claims 1-10, 12-24 and 70-89 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-10, 12-24 and 70-89 are allowed. The following is an examiner’s statement of reasons for allowance: 

Claims 1-10, 12-24 and 70-89 are allowed. Closest prior art of record Swenson in view of Lipke teaches meat restructured product where fiber source as taught by Swenson does include cell walls where some compounds are bound to cell wall such as those found integrated with cell wall of yeast (as evidenced by Lipke, Introduction and table 1) and bound compounds are also present in plant-based flowers and cell hull products (Lipke Parrott 2 of Introduction on page 3735)”. However, prior art either alone or in combination fails to teach the “meat structured protein product, comprising: a dough intermediate product having at least about 0.01% by weight of an extracted cell wall material” in conjunction with “a non-native bound compound” wherein the bound compound is “ non-covalently bound to the extracted cell wall material”  and configured to impart an animal meat-like property of the meat structured protein product” Thus, the prior art teaches of  bound compounds are typically present in cell walls of plants and yeast but does not teach addition of bound compounds which are not sourced from same product which is the source of cell wall extract.

Also see applicant’s arguments presented in applicant’s response of 11/25/2020 (pages 10-11), which are persuasive. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JYOTI CHAWLA/Primary Examiner, Art Unit 1792